Citation Nr: 1410657	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1960. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 Department of Veterans Affairs (VA) Regional Office (RO) rating decision. In November 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the transcript of the November 2013 hearing.

The November 2012 rating decision also denied service connection for tinnitus. The Veteran, in his December 2012 Notice of Disagreement (NOD), only disagreed with the denial of service connection for bilateral hearing loss. At his November 2013 hearing, the Veteran described the history of his tinnitus. It remains unclear if the Veteran wishes to reopen his claim for service connection for tinnitus. The Board refers this matter to the AOJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is attributable to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record. The Veteran's service treatment records are silent for report, complaint, or diagnosis of bilateral hearing loss. However, in an April 2013 statement, the Veteran reported that his hearing loss began during service, on the flight line serving as an aviation electrician; and that he did not seek professional treatment until 2012 when his family insisted he do so. The Veteran has thus offered competent and credible testimony as to continuous bilateral hearing loss since service, and there is no evidence to the contrary. 

On VA audiological examination in October 2012, he demonstrated bilateral hearing loss that met the VA requirements for consideration as a disability. While the VA examiner provided a negative etiological opinion, she based her opinion on the fact that the Veteran's first documented bilateral hearing loss was in 2012, twenty-five years after service; thus, she did not have the opportunity to consider the Veteran's competent and credible lay testimony as to the onset of decreased bilateral hearing acuity.  

Thus, the greater weight of the evidence reflects that the Veteran has bilateral hearing loss that is etiologically related to in-service noise exposure. Therefore, entitlement to service connection for such is in order.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


